Citation Nr: 1537720	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lung disability, to include residuals of pneumonia.

2. Entitlement to a compensable rating for hypertension prior to September 19, 2012, and a rating in excess of 10 percent from that date.

3. Entitlement to a compensable rating for left foot hammertoes.

4. Entitlement to a compensable rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal.

5. Entitlement to a compensable rating for seborrheic dermatitis with actinic keratosis.

6. Entitlement to a compensable rating for a left foot Morton's neuroma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to August 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2013 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision, in pertinent part, denied service connection for pneumonia and granted service connection for left foot hammertoes, hypertension, surgical scars of the anterior and posterior trunk (status pot basal cell carcinoma removal), and seborrheic dermatitis with actinic keratosis, each rated 0 percent from September 1, 2010.  The April 2013 rating decision granted service connection for left foot Morton's neuroma, rated 0 percent, effective September 1, 2010.  An interim (July 2013) rating decision increased the rating for hypertension to 10 percent, effective September 19, 2012.  In December 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence.  Additional evidence was received in January 2015; a waiver of RO review of such evidence was received in July 2015.  

The issues of service connection for a lung disability and seeking increased ratings for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal, and seborrheic dermatitis with actinic keratosis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1. During the December 2014 Board hearing, the Veteran withdrew his appeals seeking increased ratings for hypertension and left foot hammertoes.

2. Throughout from September 1, 2010, the Veteran's Morton's neuroma of the left foot is reasonably shown to have been manifested by symptoms and impairment consistent with metatarsalgia; moderately severe foot injury is not shown. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking increased ratings for hypertension and left foot hammertoes; the Board has no further jurisdiction to consider an appeal regarding such claims.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The Veteran's left foot Morton's neuroma warrants a 10 percent (but no higher) rating from September 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.72, Diagnostic Code (Code) 5279 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw his appeals seeking increased ratings for hypertension and hammertoes of the left foot, there is no need to discuss the impact of the VCAA on these issues, as any mandated notice or duty to assist omission is harmless.  Regarding the increased rating issues, as the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating for Morton's neuroma of the left foot and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the Veteran's claims for increased ratings for left foot Morton's neuroma has been secured.  The pertinent treatment records are associated with the record.  The RO arranged for April 2010, April 2012, and February 2013 VA examinations to evaluate the left foot disability.  The findings on those examinations are described in greater detail below.  The Board finds the reports of the examinations adequate for rating purposes, as they contain all information necessary for proper consideration of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2014 videoconference hearing the undersigned explained what type of evidence would substantiate entitlement to an increased rating for the left foot Morton's neuroma.  Testimony was elicited to ascertain the nature of the pathology of and impairment from the left foot Morton's neuroma.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis	

Dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

In a July 2013 statement, the Veteran indicated the increased, 10 percent rating for hypertension satisfied his appeal of that issue.  During the December 2014 Board hearing, he indicated he had previously withdrawn his claims seeking increased ratings for hypertension and hammertoes of the left foot.  There are no allegations of error in fact or law remaining for appellate consideration with respect to these matters.  Accordingly, the appeals with respect to these issues must be dismissed.

Increased rating for left foot Morton's neuroma 

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected Morton's neuroma of the left foot has been rated 0 percent under Code 5279.  Under that Code, a [maximum under that code] 10 percent rating is warranted for metatarsalgia, whether it is anterior (Morton's disease), unilateral, or bilateral.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On April 2010 VA examination an ultrasound was suggested.  On examination of the left foot, there was no skin or vascular foot abnormality, evidence of malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  The Veteran reported progressively worsening pain.  The examiner diagnosed hammertoes, but indicated Morton's neuroma was a problem associated with the diagnosis.  The examiner noted there was functional impairment due to pain, but indicated there were no limitations on standing or walking and no significant effects on the Veteran's ability to work.  It moderately affected his ability to exercise, but the Veteran reported running 2 miles a day.

In a July 2011 statement, the Veteran reported that exacerbations of his Morton's neuroma caused pain and swelling.

On September 2012 VA examination, Morton's neuroma of the left foot was diagnosed.  The examiner indicated he did not have metatarsalgia, but noted he had recently received six injections in the foot and continued to have pain in that area.  On examination, his second and third toes were described as hammer toes.  He had hallux valgus, but did not have any related symptoms.  He did not have hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  He occasionally wore orthotics.  The examiner found the Veteran's Morton's neuroma impacted on his ability to work because he reported he could not run any more due to pain.

On February 2013 VA examination, left foot Morton's neuroma was diagnosed.  The examiner noted an onset date of April 8, 1997.  He indicated the Veteran did not have metatarsalgia.  The examiner noted the Veteran reported intermittent pain and swelling.  On examination, he did not have hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  He regularly wore orthotics.  The examiner opined that the Veteran's Morton's neuroma did not impact on his ability to work.  The Veteran reported he was retired and golfed.  

In a June 2013 statement, the Veteran asserted he reported experiencing metatarsalgia to the February 2013 VA examiner.  He noted he had it for more than a year and injections only partially relieved the pain.

In his July 2013 notice of disagreement, the Veteran asserted his left foot Morton's neuroma caused chronic, persistent pain.

At the December 2014 Board hearing, the Veteran testified he has had metatarsalgia since 1997.

With the benefit of the doubt being afforded to the Veteran as is required by law, the Board finds his Morton's neuroma of the left foot is reasonably shown to have been manifested by symptoms and impairment consistent with metatarsalgia during the entire period on appeal.  Morton's neuroma was not diagnosed on April 2010 VA examination, but the examiner noted it was a problem associated with the diagnosed hammertoes and the Veteran reported worsening pain.  Left foot Morton's neuroma was diagnosed on September 2012 VA examination.  The examiner opined that the Veteran did not have metatarsalgia, but noted he had recently received six injections in the foot and continued to have pain in that area.  The February 2013 VA examiner found he did not have metatarsalgia, but noted he reported intermittent left foot pain.   He also testified there was pain.  He is competent to report his symptoms of pain and the Board finds no reason to question the credibility of his reports of functional impairment due to pain associated with this disability.  Furthermore, the Veteran's receiving injections to relieve foot pain would appear to belie a finding there was none.   Under the circumstances, the evidence reasonably reflects the Veteran's Morton's neuroma of the left foot has been manifested by symptoms and impairment consistent with metatarsalgia (pain) during the period on appeal.  Therefore, a schedular 10 percent rating is warranted.  The Board notes that symptoms and impairment associated with the Veteran's service-connected left foot disability (as reflected by the record) have been similar throughout since the award of service connection.  Thus, although Morton's neuroma was not diagnosed on April 2010 examination, the disability picture of the left foot shown warrants the assignment of a 10 percent rating throughout.

The evidence does not support a higher (or separate) rating under any other applicable Code, to include Code 5284 for other foot injuries.  [As noted, the Veteran's diagnosed hammer toes are service connected and separately rated.]

In sum, the Board finds that there are no schedular criteria which provide for a rating in excess of 10 percent for the disability for which service connection has been established.  Therefore, a schedular rating in excess of 10 percent is not warranted at any period of time under consideration and, the analysis turns to the question of whether referral of the claim (to the Director of VA's Compensation and Pension Service) for consideration of an extraschedular rating is indicated. 

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

The Board finds that the first Thun element (of those listed above) is not satisfied.  The Morton's neuroma of the left foot is manifested by pain and resulting limitation of function, which is contemplated by the regular schedular criteria.  In sum, the schedular criteria for disabilities contemplate pain and a resulting limitation of motion (which encompass all symptoms and impairment shown in the instant case).  There is nothing exceptional or unusual about the Veteran's Morton's neuroma of the left foot.  Thun, 22 Vet. App. at 115.  The Veteran has not identified any such greater impairment with specificity and has not provided evidence reflecting such impairment.  The treatment record findings described above do not show or suggest any functional limitations that are different from those in other persons with this type of disability.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

The matter of entitlement to a TDIU rating is not raised separately in the context of the instant claim for increase, particularly given the observations by the most recent examiner regarding the impact of the disability on employability.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

The appeals seeking increased ratings for hypertension and hammertoes of the left foot are dismissed.

A 10 percent rating is granted for the Veteran's left foot Morton's neuroma, subject to the regulations governing payment of monetary awards. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claims of service connection for a lung disability, to include pneumonia, and seeking increased ratings for skin disabilities.  

The Veteran contends he had pneumonia in service and that chronic residuals became manifest in service and have persisted since.  The threshold question in this matter is whether he actually has the claimed disabilities.  CT scans (most recently in March 2009) found three lung nodules.  On April 2010 VA examination, the examiner found there was no pathology related to the Veteran's claim of pneumonia residuals.  However, the examiner indicated the Veteran's claims file was not available for review, and it does not appear that the examination included diagnostic studies.  As his STRs note CT scan findings of lung nodules, an examination for clarification is needed.  

The Veteran's service-connected surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal, are currently rated 0 percent under 38 C.F.R. § 4.118, Code 7804.  [He also has separately service connected (and rated): surgical scars of the right and left upper chest, rated 10 percent; a right lower extremity scar, rated 0 percent; a left forearm scar, rated 0 percent; a left preauricular skin scar, rated 0 percent; and a left posterior auricular skin scar, rated 0 percent.]  The most recent VA examination to specifically evaluate the scars was in September 2012 (almost three years ago).  The Veteran submitted a private scar evaluation report in January 2015, but the Board's review of that report found it inadequate for rating purposes.  The examiner noted he has pain from several of the scars from his multiple excisions and noted sun damage covers roughly 50 percent of his entire body, including most of his upper trunk (front and back), forearms, legs, face, scalp, and hands.   She provided a diagram that appears to show he has 7 hypopigmented scars on his chest, 3 of which are tender, and 8 hypopigmented scars on his back, 2 of which are tender.  However, it is not possible from the chart to distinguish the upper chest scars already separately rated 10 percent (as surgical scars, right upper chest, status post basal cell carcinoma excision and left upper chest, status post squamous cell carcinoma).  Separate ratings for the same scars different diagnoses would amount to (impermissible) pyramiding.  Additionally, the Veteran reported he had additional lesions removed after the September 2012 VA examination.  The Board finds that further development of the record and AOJ adjudication (whether the new scars should be encompassed in the service-connected surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal entity (or the separate service-connected scar locations) and considered in rating that disability are needed prior to appellate consideration of this matter.  

The Veteran's service-connected seborrheic dermatitis with actinic keratosis, is currently rated 0 percent under Code 7806.  The most recent VA examination to specifically evaluate the disability was in September 2012 (almost three years ago).  At the December 2014 Board hearing, he testified he had been informed by treatment providers that his service-connected skin disability had been misdiagnosed as seborrheic dermatitis and that he actually had Grover's disease.   He reported that it is subject to periodic exacerbations that are more severe than reflected on September 2012 VA examination.  The private skin evaluation report the Veteran submitted in January 2015, is not adequate for rating purposes.  The treatment provider noted that the Veteran has painful atrophic scarring of the hands and a recurrent rash of the trunk, and was told by his dermatologist that he had Grover's Disease characterized by moderate to severe pruritus, but did not provide estimates regarding the extent of the area involved.  The Board finds that further development of the record and AOJ adjudication (whether the new skin diagnosis should be encompassed in the service-connected skin disability entity and considered in rating that disability) are also needed prior to appellate consideration of this matter.  

At the December 2014 Board hearing, the Veteran reported he receives post-service treatment from the Wilford Hall Air Force base hospital in San Antonio, Texas. It does not appear that the complete records of such treatment have been secured.  As any outstanding records of treatment the Veteran has received for his lung and skin disabilities after his active duty service may contain pertinent evidence in the matters at hand, they must be secured.  

The case is REMANDED for the following:

1. The AOJ secure for the record complete clinical records of any (and all) treatment the Veteran has received following service for his lung and skin disabilities at Air Force medical centers (to include Wilford Hall Air Force base hospital in San Antonio, Texas).  If any such records have been lost or destroyed (or are non- existent), it should be so certified for the record, and the scope of the search must be noted.

2. The AOJ should then arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any lung disability found, to include residuals of pneumonia.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any/each lung disability found.  Specifically, does the Veteran have chronic residuals of pneumonia?  The examiner must specifically account for/discuss the significance of  the lung nodules found on CT scans in service.

(b) What is the most likely etiology for each lung disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active service, to include complaints, findings, and treatment for pneumonia therein? 

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If a diagnosed lung disability is found to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely (and explain why that is so).

3. The AOJ should also thereafter arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected seborrheic dermatitis with actinic keratosis and surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.    Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Assess the current severity of the Veteran's service-connected seborrheic dermatitis with actinic keratosis.  [The examiner must be provided a copy of the criteria for rating skin disabilities, including scars and dermatitis, and the findings noted should include the information needed to rate under all applicable criteria.]  All clinical findings should be reported in detail.  Specifically note the percentages of the entire body and exposed areas affected (including during exacerbations of the skin disability) and the nature, frequency, and duration of any systemic therapy provided.  Specifically note whether there is an unstable or painful scar (or the equivalent). The examiner should also comment on the Veteran's assertion that he has been advised that actinic keratosis is a misdiagnosis and that he actually has Grover's Disease.


(b) Assess the current severity of the Veteran's service-connected surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal.  [The examiner must be provided a copy of the criteria for rating skin disabilities, including scars, and the findings noted should include the information needed to rate under all applicable criteria.]  All clinical findings should be reported in detail.  Specifically note the number of scars and the dimensions of each, noting (as to each) whether it is unstable or painful (or the equivalent).

The examiner must explain the rationale for all opinions.  

4. The AOJ should arrange for any development necessary and determine whether the skin disorders and new surgical scars diagnosed on the VA skin examination should be considered secondary to or part and parcel of the Veteran's service-connected skin disability and surgical scars and considered in the ratings of such disabilities.  The AOJ should then readjudicate the matters of the ratings of the Veteran's service-connected skin disability and surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal in light of those determinations.

5. The AOJ should then review the record and readjudicate the Veteran's claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


